*287
By the Court.

McDonald, J.
delivering the opinion.
All the errors assigned in the record are abandoned except that predicated on the refusal of the Court to grant a new-trial, on the ground that the verdict of the jury was contrary to evidence.
[1.] It is first insisted that the plaintiffs5 evidence was insufficient to sustain their title to the premises sued for, and on that account a new trial ought to be granted. The grant of the State of Georgia to Joseph Bryan, established the title in him. Governor Troup testified that the plaintiffs, with the exception of James P. Screven, are the sons of Joseph Bryan, and that James P. Screven married his daughter. He refers to Joseph Bryan as the foie Joseph Bryan. The plaintiff in error wished to see Mr. Foreman, and said, that he owned a tract of land drawn by his father. This was evidence enough for the consideration of the jury, aud to authorize them to find the title in the plaintiffs, in the absence of countervailing proof. There was no evidence that the title ever passed from the grantee to any one else. The only evidence submitted by the plaintiff in error to the jury, was the deed (quit claim) from Daniel McDaniel to Joseph Aycock, and a deed of the same description from Aycock to himself; neither of them proceeded from the grantee. The evidence of title in the defendants in error, though slight, was sufficient to warrant the jury to find in their favor on that point of the issue, no testimony whatever, having been given by the opposite party to impair its force.
[2.] But it is insisted, in the second place, if the title was in the plaintiffs, they had lost it, by the statute of limitations. To sustain the plea of the statute, the plaintiff in error attempted to connect his possession with the two quit claim deeds, as color of title.
In that part of Georgia where lands were distributed by lottery, and each tract is known and designated by distinctive *288marks and numbers, and there can be but one person to whom a grant from the State could issue, quit claim deeds, not connected with the claim of title, should be looked upon generally, with great suspicion, as having no rightful foundation, and as having an origin in trespass or fraud. They are certainly not entitled to great favor. It is true, there may be instances in which they were bona fide made on one side, and bona fide received on the other. Possession resting on a quit claim deed of this discription, may unquestionably ripen into a title, and defeat the negligent owner of a better title. On the trial of this case the jury certainly had the right to investigate all the circumstances, and determine from the evidence before them, whether the plaintiff in error did not so recognize title in the defendants in error, as to authorize them to find that he held in subordination thereto. Wood et al. vs. McGuire’s Children, 17. Ceo. Rep. 320. The suit was brought on the 13th day of August, 1852. The deed from Aycock to Roberts bears date 29th March, 1851. Governor Troup, on the 17th August, 1853, testified, that for several successive years, prior to the last two or three years, within which time he had not seen him, Mr. Roberts, whenever he met him, made anxious inquiries after Mr. Foreman, and said that he (Foreman,) owned a tract of land drawn by his father, which he wished very much to buy, thought he was entitled to the preference that he had been keeping off trespassers and intruders, that he looked to nobody but Mr. Foreman as the owner, and as capable of making a title. The conversation was in substance he same at each time, and the last, as well as witness remembers, was within three years of the time he deposed. The acknowledgment by Roberts, of title in Foreman, repels the presumption of his holding adversely. Conyers vs. Kenan & Hand, 4. Geo. Rep. 313.
McDaniel, according to the testimony, was a trespasser. Aycock who purchased from him was content to take a quit claim deed, and did not attempt to- trace his title, and no title *289in him is exhibited. The subsequent possession of Aycock and his tenants is not proven to be continuous. It cannot be tacked to McDaniel’s, for McDaniel had no color of title to support his possession. If there was an adverse possession, it could not date anterior to McDaniel’s deed to Aycock. Aycock testifies that he went into possession of the lot in 1835, and held possession of it, and had a portion of it in cultivation from the time he bought it of McDaniel, up to the time he sold it to Mr. Roberts in 1851. That he had rented it out when he did not cultivate it himself, and paid taxes for it every year while he owned it; that there were six or eight acres under fence, all the time he owned it.
On his cross examination, he testified that he rented out the land and cultivated it himself for four or five years, up to 1838. He then moved to Sumter county, and while there, he rented it to Mr. Roberts. From August, 1835, the date of Aycock’s deed, to 1838, was two years and five months, far short of four or five years. Although he had stated that while in Sumter county he rented the land to Roberts, he afterwards says, he does not recollect to whom he rented it while he was in Sumter county, and does not recollect whether it was cultivated or not, during the time. He does not recollect what rent Mr. Roberts paid him, nor how many years Roberts rented it. It is unnecessary to consider what weight the jury ought to have given to the deeds as color of title. Conceding to them all the force and effect that any quit claim deed isjentitled to for that purpose, we are not prepared to say that the verdict of the jury was contrary to evidence.
The jury had a right to weigh the testimony, compare and sift it, and apply it to the issues before them. They did so, and we are not sure that we should not have come to the same conclusion, if the facts, manner of the witnesses in testifying, and the apparent inconsistency of the statements of some of them, had been submitted to our decision.
Judgment affirmed.